Title: To Thomas Jefferson from Jonathan Robinson, 29 December 1807
From: Robinson, Jonathan,Fisk, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Decr 29th 1807 
                        
                        Understanding that a vacancy has taken place in the Office of a Judge in the Michigan Territory we take the
                            liberty of recommending the Honble James Witherell of the State of Vermont as a suitable person for filling said vacancy
                            in his own State he has for some years discharged the duties of a Judge with satisfaction to the publick & credit
                            to himself is a man of fair Character & a firm friend to the Constitution & Govt of his Country
                        
                            Jona Robinson
                            
                            James Fisk
                            
                        
                    